Citation Nr: 0511461	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Claims 
Agent


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
San Juan, Puerto Rico, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD and entitlement to a total disability 
rating based upon individual unemployability (TDIU).  A 
notice of disagreement (NOD) was received in March 2003.  A 
statement of the case (SOC) was issued in September 2003.  A 
substantive appeal (VA Form 9) was received for the claim of 
entitlement to service connection for PTSD in February 2004.  
It was specifically noted on this document the veteran was 
not appealing the decision to deny TDIU benefits.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative, contend, in essence, that 
entitlement to service connection for PTSD is warranted based 
on the veteran's Vietnam service.  The veteran maintains that 
he served in Vietnam, in a combat zone, during the TET 
offensive and the constant bombing and enemy attacks resulted 
in his subsequent PTSD.  

The evidence of record confirms the veteran served in Vietnam 
from December 1968 to November 1969.  He was a baker and non-
commissioned officer in charge of the Pastry Shop at Bien Hoa 
Air Base.  He claims that during his service he was required 
to serve guard duty and that the Air Force base he served on 
in Bien Hoa was under constant enemy attack during the TET 
offensive and this resulted in his PTSD.  

Private medical records reflect a diagnosis of PTSD.  When 
examined for VA purposes in 2003, it was found he did not 
have PTSD, but this was because he did not satisfy the 
stressor criteria.  Although the veteran's service medical 
and personnel records were obtained in connection with his 
appeal, additional development should be accomplished to 
attempt to verify the claimed stressors, (for example, by 
determining whether or not his squadron was in the proximity 
of the bombing during the time period he was located in Bien 
Hoa), as detailed below.  

The record also shows the veteran claimed to have received VA 
psychiatric treatment in the mid-1970's.  An attempt to 
obtain these records also should be made.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Obtain copies of all of the veteran's 
outpatient psychiatric treatment records, 
if any, from the VA Medical Center, 
Mayaguez, Puerto Rico during 1975-1976.  

2.  Contact the Center for Unit Records 
Research (CURR) and other appropriate 
agency(ies) and request any available 
operational reports-lessons learned or 
similar documents reflecting the 
activities of the members of 3rd Service 
Squadron Bien Hoa during the period from 
December 1968 to November 1969.  
Specifically, it should be determined, if 
possible, whether the veteran's squadron 
was in the vicinity of the bombings that 
occurred on the air base at Bien Hoa and 
whether or not they were required to 
serve guard duty during the above cited 
period of time.  The veteran is advised 
that information is necessary to obtain 
supportive evidence of the stressful 
events, and that if he has additional 
helpful information, he must be as 
specific as possible to facilitate a 
search for verifying information.  

3.  If, and only if, an alleged stressful 
event is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in the 
DSM-IV.  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  The claims file should be made 
available to the examiner.

4.  Readjudicate the issue of entitlement 
to service connection for PTSD, to 
include consideration of all additional 
evidence received.   If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




